Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sam Frederick appeals the district court’s order accepting the magistrate judge’s recommendation to grant the United States summary judgment on Frederick’s malpractice action, brought pursuant to the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346, 2671-2680 (West 2006 & Supp. 2016). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Frederick v. United States, No. 9:15-cv-02699-MGL, 2016 WL 1317528 (D.S.C. mar. 14, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED